Citation Nr: 0204647	
Decision Date: 05/16/02    Archive Date: 05/24/02

DOCKET NO.  95-24 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased rating for gastritis with 
gastroesophageal reflux disease (GERD), currently rated as 10 
percent disabling.

2.  Entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel



INTRODUCTION

The veteran had active military service from November 1975 to 
August 1985. 

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Oakland, California.  

After adjudicating another issue then pending on appeal, the 
Board remanded the issues of entitlement to an increased 
rating for gastritis and a TDIU to the RO for further 
development and adjudicative action.  

In 2001 the RO affirmed the previous denials of entitlement 
to an evaluation in excess of 10 percent for the service-
connected gastrointestinal disability recharacterized as 
gastritis with GERD and a TDIU.

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  Gastritis with GERD is manifested by a small hiatal 
hernia but no eroded or ulcerated areas or nodular lesions on 
gastroscopy; the recurring abdominal pain and discomfort 
responds to medication, dysphagia is not reported nor is 
there substernal or arm or shoulder pain, or symptoms 
productive of considerable impairment of health.

2.  The veteran has completed four years of high school and 
he has received training in diesel mechanics, he was last 
employed in 1989 as painter and did not leave that work on 
account of any service-connected disability.

3.  Service connection has been granted for lumbosacral 
strain, rated as 40 percent disabling; gastritis with GERD, 
rated as 10 percent disabling; and kidney stones, rated as 10 
percent disabling which combine to 50 percent.

4.  The service-connected disabilities, when evaluated in 
association with the veteran's educational attainment and 
occupational experience, are not sufficiently disabling to 
render him unable to obtain and retain all kinds of 
substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for gastritis with GERD have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.113, 4.114, Diagnostic Codes 7307, 7346 (2001), 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3,159 and 3.326(a)).

2.  The criteria for a TDIU have not been met.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2001), 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3,159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

Gastritis with GERD

The record shows that the RO in February 1986 granted service 
connection for gastritis and assigned a 10 percent rating 
under Diagnostic Code 7307.  The veteran sought a rating 
increase in 1993.  A VA examiner late in 1993 reported that 
he complained of abdominal bloating and pain/burning daily in 
the mid abdomen that was better with current medications, 
Cimetidine, Maalox and Tums.  

Reportedly a recent evaluation at VA did not reveal any 
bleeding, but he had periodic black stools and felt he may 
have had bleeding in the past.  Nausea was experienced two to 
three times a week, occasional emesis and he denied bleeding 
from the rectum or by vomiting.  

The examiner reported that he was grossly overweight at his 
current maximum weight of 230 lbs.  The abdomen was 
protuberant and obese with no specific organomegaly noted, 
normoactive bowel sounds and no palpable masses.  The 
diagnoses included history of gastritis.  A radiology scan of 
the abdomen in late 1993 was interpreted as showing renal and 
hepatic findings.

The veteran wrote in 1994 regarding other disabilities and 
the treatment he received for them.  He did not mention 
gastritis to a VA general medical examiner in 1994.  He was 
described as 66 inches tall and weighing 236 pounds, which 
was below his maximum weight in the past year of 244 pounds.  
The abdomen was found to have no organomegaly, tenderness or 
masses.  The diagnoses included history of gastritis.

In his appeal of the continuation of the 10 percent rating in 
1995, the veteran stated that he told the examiner in 1994 
that he had chronic gastrointestinal problems, took 
prescribed medication, and that this was documented in the 
treatment record.  The private hospital reports from 1995 for 
another disorder show the abdomen was described as soft and 
nontender and nondistended with no guarding, rebound or 
tenderness.  His history was significant for gastritis and 
medications were Cimetidine and Tylenol with codeine.

VA outpatient reports epigastric discomfort in mid 1994 
impression was chronic gastroesophageal reflux symptoms 
treated with Zantac.  Upper gastrointestinal series in 1994 
showed a small hiatal hernia.  Early 1995 gastroscopy 
revealed hiatal hernia without significant reflux esophagitis 
and 1+ gastritis.  Other outpatient reports through 1998 show 
late from late 1995 through early 1996 the veteran was seen 
several times for gastrointestinal manifestations that were 
reported as GERD with gastritis.  The evaluation included 
gastroduodenoscopy (EGD). 
A VA examiner in 1997 reported the veteran maintained 
gastritis with medication on a daily basis.  He had no 
history of stomach surgery, stomach burning increased with 
stress, and he was not on a special diet.  The abdomen was 
described as obese, nontender, without palpable epigastric 
masses or organomegaly.  The impressions reported included 
gastritis.  

On reexamination in 1998 the veteran complained of mild 
epigastric discomfort symptoms about twice a week relieved 
with medication.  The abdomen was descried as soft, nontender 
and without organomegaly, rebound or guarding.  The pertinent 
impression was gastritis.  In an August 1998 addendum the 
examiner stated there were no "Deluca factors" identified 
with respect to gastritis.  In a May 1998 outpatient report, 
gastritis was described as stable.

Pursuant to the Board remand in 2000 the RO obtained recent 
VA treatment records that were related principally to 
psychiatric disability.  A gastrointestinal examination in 
July 2000 shows the veteran complained of daily right upper 
quadrant area abdominal pain and heartburn, but no dysphagia.  
He had no weight loss, normal bowel movements, no 
gastrointestinal bleeding.  The abdomen was soft, and tender 
in the right upper quadrant with no masses.  The impression 
was chronic dyspepsia and GERD with both likely having 
occurred in military service.  An addendum noted the EGD 
showed a normal upper endoscopy without evidence for 
Barrett's esophagus or esophagitis, and a small hiatal 
hernia. 

It was the decision of the RO Decision Review Officer in 
February 2001 that the 10 percent rating under Diagnostic 
Code 7346 should be assigned for gastritis with GERD.

TDIU

The veteran's service-connected disabilities and the 
respective ratings are lumbosacral strain, rated as 40 
percent disabling; kidney stones, rated as 10 percent 
disabling; and gastritis, rated as 10 percent disabling.  The 
combined rating is 50 percent.  38 C.F.R. § 4.25 (2001).

VA records show the veteran was enrolled in a Vocational 
Rehabilitation program in 1989.  In 1990 he advised VA that 
he had stopped going to school because of a mental condition 
and other medical problems in his ankles and knees.  He 
reapplied in 1992.  VA records show after hospitalizations in 
1989 he was considered temporarily unemployable on account of 
a psychiatric disorder identified as schizophrenia. 

The veteran reported in his TDIU application in 1994 that he 
had worked as a painter from March to November 1989, when he 
became too disabled to work.  He reported that he did not 
leave work because of his disability, and that he had applied 
for work in 1989 and 1990 in maintenance and as a painter.  
He reported having completed four years of high school and 
training as a heavy equipment diesel mechanic in 1986.  The 
employer he identified advised VA he had been employed as an 
allied trades helper from March 1987 to November 1989, and 
that his employment was terminated due to a reduction of 
backlog.

In his 1994 correspondence to the RO the veteran directed his 
comments to low back shoulder and cervical spine disorders.  
He stated that because of all the medication he could not 
drive for fear of an accident.  He stated that he had not 
been able to secure any gainful employment since late 1989.  
The diagnoses included bilateral foraminal narrowing C6 to 
C7, disc bulging C3 to C6, mild degenerative changes of the 
lumbar spine and history of gastritis and renal stones.  

The veteran reported to a VA general medical examiner in 1994 
that he had passed his last kidney stone in 1981, and 
mentioned neck and low back complaints and numbness of the 
left arm and left leg.  The psychiatry examiner found that he 
was extremely anxious, inappropriate, impatient, and 
essentially unable to focus on any task-oriented or 
attention-duration requiring activity.  The examiner felt he 
was disabled psychiatrically to an extent that in combination 
with his chronic back disability he was unable to work, and 
that this was unlikely to change within the next twelve 
months.  The diagnoses were bipolar affective disorder and 
generalized anxiety disorder.

The veteran wrote in 1995 that a pinched nerve in his back 
had prevented him from being able to maintain employment.  In 
his appeal he referred to the service-connected disabilities 
to support a TDIU.  The private medical reports from 1995 
show secondary manifestation of ureterolithiasis.  
Congressional correspondence in 1995 mentioned that his 
unemployability resulted from mental and back disorders as 
they prevented him from functioning in his mechanic work or a 
related field.  A VA mental hygiene clinic report in 1994 
noted by history that he could not return to work after a 
back injury in 1987.  A social worker's report of contact 
with the veteran early in 1995 shows he made the same 
complaint.  

A VA examiner of the spine in 1997 also reviewed the claims 
file.  The veteran reported that he had not worked since 
military service, and that he did not attribute this to his 
back pain specifically.  He indicated that he had been let go 
from some jobs for lack of work.  The examiner's impression 
included degenerative joint disease of the lumbosacral spine... 
Regarding unemployability, the examiner found he would be 
unsuited for any job requiring heavy lifting, squatting, 
twisting or climbing, but that he was not individually 
unemployable on the basis of this condition.  

A VA examiner in 1998 reviewed the claims folder and 
evaluated the service-connected disabilities.  According to 
the report the veteran stated his back pain was localized and 
variable with typically a mild soreness.  He complained of 
mild epigastric discomfort symptoms about twice a week, 
relieved with medication.  Reportedly, kidney stones had not 
been diagnosed in the recent past.  The physician opined that 
the veteran was not individually unemployable based upon 
lumbar strain, gastritis and status post kidney stones 
without evidence of acute nephrolithiasis.  In an August 1998 
addendum the examiner added there were no "Deluca factors" 
identified with respect to any of the disabilities.

The representative argued in 1999 that the severity of the 
disabilities prevented gainful employment, and that 38 C.F.R. 
§ 4.16(b) should be considered.  

Pursuant to the Board remand, the veteran was asked to 
identify pertinent evidence, and the RO obtained a record 
from the Social Security Administration (SSA).  VA outpatient 
reports from 1998 through 2000 showed primarily psychiatric 
observation for schizoaffective disorder.

The RO requested the veteran's vocational rehabilitation file 
as the Board requested.  A report of contact in June 2000 
advised that the file was destroyed after the veteran did not 
appear after applying in late 1993, and there were no actions 
on file.  

The SSA records showed that in 1990 the veteran was found 
disabled from May 1989 due to an affective disorder 
disability, and continued in 1999 on account of schizophrenia 
and other functional psychotic disorder and affective (mood 
disorder).  A psychiatry examiner in 1990 noted remarkable 
medical history for peptic ulcer and degenerative arthritis 
of the knees and ankles.  The veteran reported he had stopped 
working in 1988 when laid off, was then unable to find work, 
and then had a psychotic episode which prevented him from 
going back to work.  The diagnosis was paranoid schizophrenia 
versus schizoaffective disorder.  The limitations in work or 
a work-like situation were described in reference to the 
psychiatric disorder.  

The earlier SSA determination in 1989 found the veteran not 
disabled from history of duodenitis and esophagitis, and 
history of depression.  A psychiatry report in 1994 noted he 
had stopped working in 1989 after his first psychotic break.  
The diagnosis was schizophrenia versus schizoaffective 
disorder.  

The examiner felt he was unable to deal with the public or 
relate or interact with supervisors or coworkers.  The 
examiner felt he had the concentration and attention ability 
to understand and carry out simple one or two step job 
instructions, but believed he could not withstand the 
pressures and stresses associated with the work day or day to 
day activity based on his diagnosis, history and 
presentation.  

On the 1999 evaluation for SSA continuation purposes, lumbar 
strain, kidney stones and diabetic status were the extent of 
his past medical history.  The primary psychiatric diagnoses 
were chronic paranoid schizophrenia and major depression.  
The multiaxial diagnosis also mentioned lumbar strain, kidney 
stones and diabetic status.  The functional assessment was 
that due to psychosis and low cognitive ability, it would be 
difficult for him to perform complex tasks and adjust and 
adapt to stressors that arise.  He would be able to perform 
simple and repetitive tasks, but his extremely low energy 
level would make it difficult for him to work on a 
consistent, productive basis and would make attendance 
difficult.  According to the examiner, he would be unable to 
work at any time without psychotic depressive symptoms, and 
although he could accept instructions from supervisors due to 
his paranoia, it would be difficult for him to interact with 
coworkers and the public.  

The veteran's spouse wrote in July 2000 that the pain he 
experienced and medication he must take made it impossible 
for him to work.  Contemporaneous VA clinical records show 
treatment directed principally to a psychiatric disorder and 
also reference adult onset diabetes mellitus.


Criteria

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41, the regulations do not give past medical 
reports precedence over current findings where such current 
findings are adequate and relevant to the rating issue.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 
Vet. App. 117 (1999). 

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

The rating schedule provides a 60 percent rating for hiatal 
hernia symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health.  A 30 
percent rating is provided for hiatal hernia symptoms of 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health.  A 10 percent rating is provided for hiatal hernia 
with two or more of the symptoms for the 30 percent 
evaluation of less severity.  38 C.F.R. § 4.114, Diagnostic 
Code 7346.

Gastritis, hypertrophic (identified by gastroscope): Chronic; 
with severe hemorrhages, or large ulcerated or eroded areas 
shall be rated 60 percent.  Chronic; with multiple small 
eroded or ulcerated areas, and symptoms shall be rated 30 
percent.  Chronic; with small nodular lesions, and symptoms 
shall be rated 10 percent.  Diagnostic Code 7307.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition. Consequently, certain 
coexisting diseases in this area, as indicated in the 
instruction under the title ``Diseases of the Digestive 
System,'' do not lend themselves to distinct and separate 
disability evaluations without violating the fundamental 
principle relating to pyramiding as outlined in Sec. 4.14.  
38 C.F.R. § 4.113.

Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348 inclusive will not be combined with 
each other. A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114.

The 1945 Schedule for Rating Disabilities will be used for 
evaluating the degree of disabilities in claims for 
disability compensation, disability and death pension, and in 
eligibility determinations.  The provisions contained in the 
rating schedule will represent as far as can practicably be 
determined, the average impairment in earning capacity in 
civil occupations resulting from disability.  38 C.F.R. 
§ 3.321.

Total ratings are authorized for any disability or 
combination of disabilities for which the Schedule for Rating 
Disabilities prescribes a 100 percent evaluation or, with 
less disability, where the requirements of paragraph 16, page 
5 of the rating schedule are present or where, in pension 
cases, the requirements of paragraph 17, page 5 of the 
schedule are met.  38 C.F.R. § 3.340.

Total disability compensation ratings may be assigned under 
the provisions of 38 C.F.R. § 3.340.  However, if the total 
rating is based on a disability or combination of 
disabilities for which the Schedule for Rating Disabilities 
provides an evaluation of less than 100 percent, it must be 
determined that the service-connected disabilities are 
sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341.

The ability to overcome the handicap of disability varies 
widely among individuals. The rating, however, is based 
primarily upon the average impairment in earning capacity, 
that is, upon the economic or industrial handicap which must 
be overcome and not from individual success in overcoming it.  
However, full consideration must be given to unusual physical 
or mental effects in individual cases, to peculiar effects of 
occupational activities, to defects in physical or mental 
endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effect of 
combinations of disability.  

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation; Provided, That permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person.  
The following will be considered to be permanent total 
disability: the permanent loss of the use of both hands, or 
of both feet, or of one hand and one foot, or of the sight of 
both eyes, or becoming permanently helpless or permanently 
bedridden.  Other total disability ratings are scheduled in 
the various bodily systems of this schedule. 38 C.F.R. 
§ 4.15.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: Provided That, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  For the above purpose of one 60 percent disability, or 
one 40 percent disability in combination, the following will 
be considered as one disability: 

(1) Disabilities of one or both upper extremities, or of one 
or both lower extremities, including the bilateral factor, if 
applicable, 

(2) disabilities resulting from common etiology or a single 
accident, 

(3) disabilities affecting a single body system, e.g. 
orthopedic, digestive, respiratory, cardiovascular-renal, 
neuropsychiatric, 

(4) multiple injuries incurred in action, or 

(5) multiple disabilities incurred as a prisoner of war.  It 
is provided further that the existence or degree of 
nonservice-connected disabilities or previous unemployability 
status will be disregarded where the percentages referred to 
in this paragraph for the service-connected disability or 
disabilities are met and in the judgment of the rating agency 
such service-connected disabilities render the veteran 
unemployable.  Marginal employment shall not be considered 
substantially gainful employment.

For purposes of this section, marginal employment generally 
shall be deemed to exist when a veteran's earned annual 
income does not exceed the amount established by the U.S. 
Department of Commerce, Bureau of the Census, as the poverty 
threshold for one person.  Marginal employment may also be 
held to exist, on a facts found basis (includes but is not 
limited to employment in a protected environment such as a 
family business or sheltered workshop), when earned annual 
income exceeds the poverty threshold.  Consideration shall be 
given in all claims to the nature of the employment and the 
reason for termination. 38 C.F.R. § 4.16(a).

It is the established policy of the VA that all veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  

Therefore, rating boards should submit to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in paragraph (a) of 
this section.  

The rating board will include a full statement as to the 
veteran's service-connected disabilities, employment history, 
educational and vocational attainment and all other factors 
having a bearing on the issue. 38 C.F.R. § 4.16(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).


Analysis

Duty to Assist

There have been changes in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA) now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West Supp. 2001).  VA has issued final regulations to 
implement the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3,159 and 
3.326(a)).  According to Congress it was intended that the 
VCAA will apply to pending claims.  Further, the VA General 
Counsel has determined that the VCAA is more favorable to 
claimants than the law in effect prior to its enactment.  38 
U.S.C.A. § 7104(c); see also Janssen v. Principi, 15 Vet. 
App. 370, 375 (2001).

Among other things, this law redefines the obligations of VA 
with respect to the duty to assist and supersedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order).  The Board observes that the 
appellant has not indicated at any stage in this appeal that 
relevant evidence brought to the attention of the RO or the 
Board was not requested or accounted for.  In implementing 
the VCAA, VA provided in section 3.159(c)(1) that it will 
make reasonable efforts to help a claimant obtain relevant 
records from non-Federal-agency sources and relevant records 
in the custody of a Federal agency or department.  

This record contains VA and private records that are relevant 
to the current appeal.  The appellant did cooperate in 
completing development.  There appears to be no basis for 
further delay since the record is supplemented with probative 
contemporaneous evidence that shows VA and the appellant met 
the obligation to assist with regard to development of the 
record.  The representative recently argued that SSA records 
should be obtained.  The Board disagrees.  For example, the 
RO has received an extensive amount of material from the SSA 
beginning in the late 1980's that undoubtedly is a complete 
record as it contains adjudication determinations and 
supporting medical evaluations.  Much of the information 
duplicates the VA record and collectively this information 
shows the comprehensive SSA review of the claim most recently 
in 1999.  As for the argument to obtain VA vocational 
rehabilitation records, the representative apparently was not 
aware of the RO inquiry that determined the file had been 
destroyed.  Thus, there is no reason to remand again, as the 
record no longer exists.

Regarding the medical evidence VA provided, in part, in 
section 3.159(c)(4)(i)(B) of the new regulations that a 
medical examination or opinion would be necessary when the 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim.  The first element is 
met through the medical evidence that includes several 
contemporaneous VA examinations, other VA medical records and 
non-VA medical records that collectively address the 
questions of importance in the disability determination.  
Therefore, the Board believes there is no necessity for 
another medical examination or opinion or a need to obtain 
more recent VA outpatient reports.  The record now before the 
Board is sufficient to decide the claim since it contains a 
recent comprehensive evaluation of gastritis that addressed 
the concerns expressed in the remand and other 
contemporaneous records which the veteran identified.  

In summary, the record shows that the RO notified the 
appellant of the evidence considered regarding the issue, and 
of the reasoning for the rating determinations through the 
statement of the case and supplemental statements of the 
case, and other correspondence pertinent to the appeal.  

The appellant was afforded the opportunity to submit 
arguments in support of the claim.  The record shows that the 
appellant was given ample opportunity to identify additional 
evidence that could support the claim and did submit evidence 
for consideration.  He was advised of the VCAA through a 
supplemental statement of the case early in 2001.

Thus, in light of his action and the development completed in 
this appeal, the Board finds that the relevant evidence 
available for an equitable resolution of the appeal has been 
identified and obtained.  McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997).  See also Stegall v. West, 11 Vet. App. 268 (1998); 
Baker v. West, 11 Vet. App. 163, 169 (1998); Grivois v. 
Brown, 6 Vet. App. 136, 139 (1994); Gobber v. Derwinski, 2 
Vet. App. 470, 472 (1992).  

According to the Court, the VCAA is not an excuse to remand 
all claims.  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001).  See also Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001) holding a remand under the VCAA is not required 
where an appellant was fully notified and aware of the type 
of evidence required to substantiate a claim and no 
additional assistance would aid in further developing the 
claim.  Thus, in light of the development that has been 
completed the Board will rely on the reasoning in the cited 
precedent to go forward with a decision on the record. 

In summary, the Board believes there is no further duty to 
assist in view of the comprehensive examinations and other 
records located that collectively are the best evidence for 
an informed determination of the veteran's impairment.  The 
RO conscientiously developed the record to address the 
concerns mentioned in the written argument and Board remand.  
Further, a more recent comprehensive evaluation of gastritis 
since the VA examination in July 2000 has not been reported.  
Nor is outstanding evidence mentioned, but not accounted for, 
that is crucial to the TDIU determination.  Johnson v. Brown, 
9 Vet. App. 7, 11 (1996); Robinette v. Brown, 8 Vet. App. 69 
(1995).


Gastritis

Under 38 C.F.R. §§ 4.113 and 4.114, coexisting abdominal 
conditions that produce a common disability picture require a 
single evaluation that reflects the predominant disability 
picture.  The applicable Diagnostic Codes here in light of 
the recent VA medical assessment are 7307 and 7346 and they 
were discussed in the recent DRO decision. The rating scheme 
selected seems to be appropriate in light of the medical 
evidence and the change from the earlier evaluation solely 
under Diagnostic Code 7307 and the basis for the rating was 
explained in the February 2001 supplemental statement of the 
case.  See Pernorio v. Derwinski, 2 Vet. App. 625, 628-29 
(1992).

Under Diagnostic Code 7307 a 10% rating requires symptoms and 
small nodular lesions.  The 30 percent rating requires 
multiple small eroded or ulcerated areas in addition to 
symptoms.  The record reflects that the appellant has 
symptoms of gastritis, but that EGD did not disclose lesions.  
Thus, he does not demonstrate the collective elements 
required for a 30 percent rating solely on the basis of 
gastritis.  

The RO also considered an increase under Diagnostic Code 7346 
that provides a 30 percent rating where there are objective 
manifestations of persistently recurrent epigastric distress 
with dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.  A 10 percent evaluation 
may be assigned where two or more of the symptoms of the 30 
percent evaluation of less severity are present.  

The Board notes that the veteran appears to have ongoing 
abdominal pain complaints, and that he is managed with 
medication.  However, the other collective elements of 
dysphagia, pyrosis and regurgitation are not reported.  For 
example, on the recent examination there was an express 
finding of no dysphagia.  Thus, the Board believes that the 
10 percent disability rating is appropriate solely on the 
basis of hiatal hernia.

The several examinations have described his symptoms and his 
presentation which do not appear to show any material weight 
loss or the substernal arm and shoulder pain for example, 
that are manifestations associated with higher evaluations 
under Diagnostic Code 7346.  The hiatal hernia 60 percent 
rating requires symptoms of pain, vomiting, material weight 
loss and hematemesis or melena with moderate anemia; or other 
symptom combinations productive of severe impairment of 
health.  A 30 rating contemplates symptoms that produce 
considerable impairment of health.  The complex of 
manifestations more nearly approximating either level are not 
mentioned in the several examination reports.  

In this case, the Board can find no appreciable evidence to 
suggest that the veteran is entitled to a rating of 30 
percent (the next higher elevation) as provided for under 
section 4.114.  His weight has been rather stable and the 
absence of any of the manifestations under 7307 based on EGD, 
for example, for higher ratings.  The level of hiatal hernia 
symptoms barely meets the 10 percent criteria.  Thus, the 
Board concludes that the overall level of disability does not 
support a higher rating through elevation as provided for 
under section 4.114, and that it preponderates against the 
claim for increase.  See Tedeschi v. Brown, 7 Vet. App. 411, 
414 (1995).  See also Solomon v. Brown, 6 Vet. App. 396, 402-
03 (1994). 

In summary, the Board has considered all potentially 
applicable provisions of 38 C.F.R. § Parts 3 and 4, whether 
or not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds that the 
evidence viewed objectively more nearly approximates the 
criteria for no more than a 10 percent evaluation.  The 
examiner's description recently is noted and alone or in 
combination with earlier reports does not mandate a higher 
evaluation.  38 C.F.R. §§ 4.1, 4.2, 4.114.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to an evaluation in excess of 10 percent for 
gastritis with GERD.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).

Extraschedular Consideration

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record, and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1), or from 
reaching such conclusion on its own.  

In this case the RO has provided and discussed the provision 
and determined such criteria had not been met for the purpose 
of referral of the veteran's case to the Director or Under 
Secretary for review.  Thus there is no prejudice by a ruling 
on this phase of the claim for increase.  VAOPGCPREC 6-96.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  The Court has 
further held that the Board must address referral under 
38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the VA Under Secretary for Benefits or the 
Director of the VA Compensation and Pension Service might 
consider exceptional or unusual. 

The Board does not find the veteran's disability picture 
regarding the gastritis with his hiatal hernia symptoms to be 
unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  In this regard, the 
Board will note that the disability not been shown to 
markedly interfere with employment, or to have required 
frequent inpatient care.  In this regard, the extensive 
record shows the primary focus of VA treatment is toward 
other disorders.  Having reviewed the record with the 
extraschedular mandates in mind, the Board finds no basis for 
further action on this question.

TDIU

The Board recognizes the established policy of VA to accord 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities a TDIU.  38 C.F.R. § 4.16.  However, before a 
finding of total disability is appropriate there must be 
impairment of mind or body, which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation.  38 C.F.R. §§ 3.340(a)(1), 4.15.  This is 
defined as employment "which is ordinarily followed by the 
nondisabled to earn their livelihood with earnings common to 
the particular occupation in the community where the veteran 
resides."   Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 
(1991).  "Marginal employment shall not be considered 
substantially gainful employment."  38 C.F.R. § 4.16(a).

The scheduler threshold where less than total disability 
exists requires one service-connected disability ratable at 
60 percent or more.  If there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more and the combined rating must be 70 percent or more.  
38 C.F.R. § 4.16(a).  A TDIU presupposes that the rating for 
the service-connected condition is less than 100%, and only 
asks for TDIU because of subjective factors that the 
objective rating does not consider.  Vettese v. Brown, 7 Vet. 
App. 31, 34-35 (1994).  In evaluating a veteran's 
employability, the Board cannot overlook the high school 
education he completed, his training in diesel mechanics and 
his employment history.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 38 C.F.R. § 4.16(a), such case shall be 
submitted for extraschedular consideration in accordance with 
38 C.F.R. § 3.321.  Here the veteran does not meet the 
threshold for schedular consideration since the combined 
service-connected disability rating is 50 percent.  38 C.F.R. 
§ 4.25.  



In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment 
or a "subjective" one based upon the veteran's actual 
industrial impairment.  The Board is bound in its decisions 
by the regulations, the Secretary's instructions, and the 
precedent opinion of the chief legal officer of VA.  38 
U.S.C.A. 7104(c) (West 1991).  

In a pertinent precedent decision, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as the 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances.  Thus, the 
criteria include a subjective standard.  It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VAOPGCPREC 75-91.

As discussed in detail above, the veteran does not meet the 
percentage prerequisite provided in 38 C.F.R. 4.16(a) for 
consideration of entitlement to a TDIU.  38 C.F.R. § 4.25.  
Nonetheless, he may be entitled to a TDIU based on 
extraschedular considerations under 38 C.F.R. 4.16(b).  

Hence, the Board looks to section 4.16 for a definition of a 
"substantially gainful occupation" and finds the regulation 
provides in paragraph (a) that marginal employment shall not 
be considered substantially gainful employment, and that 
marginal employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person." 38 C.F.R. § 
4.16(a). 

(Neither paragraph (b) nor former paragraph (c) of section 
4.16 contains any information pertinent to an inquiry as to 
the meaning of the terms "employability" or "substantially 
gainful occupation" under § 3.343 as applied to TDIU rating-
reduction cases.).

Although in Moore, the Court recognized the need for a clear 
definition of unemployability, it was noted in Faust v West, 
13 Vet. App. 342 (2000) that the VA Secretary had yet to 
issue a clear definition of substantially gainful employment.  
The Court-articulated definition of engaging in a 
substantially gainful occupation considered both that 
person's abilities and his employment history.  SSA 
regulations define substantially gainful activity as work 
that involves doing significant productive physical or mental 
duties; and (b) is done for pay or profit." 20 C.F.R. § 
404.1509 (1999).

More recently the decision in Bowling v. Principi, 15 Vet. 
App. 1 (2001) addressed the application of § 4.16(b) which is 
controlling here.  The Court observed that eligibility for a 
TDIU under § 4.16(b) is premised on the claimant's being 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities.  

The Court noted that in Faust it was held that a person is 
engaged in a substantially gainful occupation when that 
occupation provided annual income that exceeded the poverty 
threshold for one person.  Faust v. West, 13 Vet. App. 342, 
355-56 (2000) (emphasis added).  The Bureau of the Census 
recently published the weighted average poverty thresholds 
for 1999.  The threshold for one person (unrelated 
individual) is $8,501 effective September 26, 2000.  65 Fed. 
Reg. 79160 (December 18, 2000) 

However, the question of whether there are unusual 
circumstances, peculiar to this veteran, that prevent him by 
reason of his service-connected disabilities from securing or 
obtaining substantial gainful employment, is applicable since 
the veteran is not gainfully employed.  

Service connection has been granted for low back strain rated 
as 40 percent disabling and for gastritis (with GERD 
currently) and kidney stones each rated as 10 percent 
disabling.  The combined schedular evaluation is 50 percent.  

The Board is unable to find that the veteran's service-
connected disabilities render him unable to secure or 
maintain substantially gainful employment.  The veteran's 
service-connected disabilities and their impact on his 
employability have been discussed in recent medical 
examinations and in information provided by his former 
employer which the Board finds is entitled to substantial 
probative weight against the claim for a TDIU.  

Here, the Board is confronted with sorting out the 
relationships between the veteran's service-connected 
disabilities and non-service connected disabilities that 
might impact on his employability.  Although the veteran 
contends that his service-connected disabilities have caused 
him to be unable to be employed, the Board assigns 
substantial probative weight against the claim, his record 
with the SSA does not support him.  He does not argue there 
that the service-connected disabilities caused him to leave 
his last work in 1989 or prevented him from obtaining work 
thereafter.  

The initial SSA determination that considered his 
employability found he was not disabled from his 
gastrointestinal disability.  However, the subsequent SSA 
record shows 1990, 1994 and 1999 examinations that articulate 
the precise bases for his inability to work were on account 
of a nonservice-connected psychiatric disability.  None of 
these reports offered any support to the VA TDIU claim.  The 
Board must point out that two recent VA examinations assessed 
the impact of service connected disabilities on employability 
and did not conclude any of the disabilities would render him 
unemployable after considering limitations that might exist.  
The Board must assess the weight and credibility to be given 
to the evidence.  Sanden v. Derwinski, 2 Vet. App. 97, 101 
(1992).  

The medical opinions appear to have been based upon a 
consideration of the pertinent record in each instance that 
took into account his various disabilities.  Struck v. Brown, 
9 Vet. App. 145, 155 (1996); Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  As with any piece of evidence, the credibility 
and weight to be attached to these opinions is an 
adjudication determination.  Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993).  

After reviewing the record, the Board finds that the 
veteran's service-connected disabilities are not of such 
severity as to render him unable to secure or follow 
substantially gainful employment.  In essence, the Board 
believes that the medical evidence of record as discussed 
herein does tend to support the proposition that he is not 
unemployable solely due to his service-connected 
disabilities.  In fact, viewed objectively, it preponderates 
against the claim.  His last employer did not release him on 
account of a service-connected disability and his psychiatric 
disorder has effectively prevented any gainful work since 
1989.   

Thus, the Board believes there is medical and nonmedical 
evidence against the claim.  The preponderance of competent 
and probative evidence of record demonstrates that the 
veteran's service-connected disabilities do not prevent him 
from securing and following substantially gainful employment.  
Thus referral for extraschedular consideration is not 
warranted.

In this case the relevant criterion of section 4.16(b) 
instruct that a TDIU claimant be unable to secure and follow 
a substantially gainful occupation on account of service-
connected disabilities.  The medical evaluations that VA or 
SSA completed to determine unemployability found no basis for 
the rating on account of service-connected disabilities and 
took into account facts specific to the veteran's claim.  He 
has been unsuccessful in obtaining or maintaining employment 
for many years as evidenced through the record, but this is 
the result of a totally disabling psychiatric disability.  It 
is important to note that overall, the examiners have not 
attributed unemployability solely to a service-connected 
disability.  

Although one VA psychiatry examiner opined that the back 
disability in combination with the psychiatric disability 
would produce unemployability, that opinion did not say the 
veteran could work but for the back disability.  Subsequent 
VA or SSA examiners have not provided any support for the 
TDIU claim.  

Thus, the Board does not resort to speculation as to the 
veteran's ability work in view of the recent medical 
statements on his ability to work, and the disability that 
prevents him from working.  His previous occupational history 
and educational achievements are noted, and show he was able 
to work with his service-connected disabilities.  Thus, 
examiners undoubtedly were aware of his disabilities and took 
into account limitations on work activity imposed by the 
service-connected disabilities.  However the overwhelming 
weight of the evidence shows the unemployability is the 
result of nonservice-connected disability.  See for example 
Gleicher v. Derwinski, 2 Vet. App. 26, 28 (1991).  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for a 
TDIU.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to an increased rating for gastritis with GERD is 
denied.

Entitlement to a TDIU is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

